In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1596

P ASCHALL L. S ANDERS III,
                                               Plaintiff-Appellant,
                                v.

K EVIN H AYDEN, et al.,
                                            Defendants-Appellees.


            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
            No. 08-C-146—William C. Griesbach, Judge.



  S UBMITTED A UGUST 21, 2008—D ECIDED S EPTEMBER 12, 2008




  Before P OSNER, R OVNER, and W OOD , Circuit Judges.
  P OSNER, Circuit Judge. After serving a prison sentence,
the plaintiff was civilly committed to a secure treatment
facility—the Wisconsin Resource Center—as a sexually
violent person. Wis. Stat. § 980.06. He has brought this
suit under 42 U.S.C. § 1983 against various state offi-
cials, claiming that they violated his federal rights by
reducing his pay for the work he performs at the Center.
The district judge dismissed the complaint.
2                                                  No. 08-1596

  The plaintiff bases his suit on the Americans with
Disability Act, the Rehabilitation Act, and the due
process and equal protection clauses of the Fourteenth
Amendment, and as the district judge explained there is
no possible basis in these provisions for the complaint
about the wage cut. Yet the plaintiff alleges that when
he started work he was paid the minimum wage (whether
the Wisconsin or the federal wage is unclear, and also, as
we are about to see, immaterial) and that this was then
cut to $2 to $2.50 an hour, at a time when the Wisconsin
minimum wage was $6.50 and the federal $5.15. Although
he does not refer to the Fair Labor Standards Act, it is
the obvious basis for a complaint about not being paid
the minimum wage and since he is a prisoner suing
without the aid of a lawyer we construe his complaint
to be making such a claim.
   Prison and jail inmates are not covered by the FLSA.
Bennett v. Frank, 395 F.3d 409 (7th Cir. 2005); Vanskike v.
Peters, 974 F.2d 806, 810-12 (7th Cir. 1992); Loving v. Johnson,
455 F.3d 562 (5th Cir. 2006) (per curiam); Tourscher v.
McCullough, 184 F.3d 236, 243-44 (3d Cir. 1999); Villarreal v.
Woodham, 113 F.3d 202, 206-07 (11th Cir. 1997); Gambetta v.
Prison Rehabilitative Industries & Diversified Enterprises,
Inc., 112 F.3d 1119, 1124 (11th Cir. 1997); Danneskjold v.
Hausrath, 82 F.3d 37, 42 (2d Cir. 1996); McMaster v. Minne-
sota, 30 F.3d 976, 980 (8th Cir. 1994); Henthorn v. Department
of Navy, 29 F.3d 682, 686-87 (D.C. Cir. 1994); Harker v. State
Use Industries, 990 F.2d 131, 132 (4th Cir. 1993). As we
explained in Bennett, “people are not imprisoned for the
purpose of enabling them to earn a living. The prison
pays for their keep. If it puts them to work, it is to offset
some of the cost of keeping them, or to keep them out of
No. 08-1596                                                 3

mischief, or to ease their transition to the world outside, or
to equip them with skills and habits that will make
them less likely to return to crime outside. None of these
goals is compatible with federal regulation of their wages
and hours. The reason the FLSA contains no express
exception for prisoners is probably that the idea was too
outlandish to occur to anyone when the legislation was
under consideration by Congress.” 395 F.3d at 410.
  If the words “confined civilly as a sexually violent
person” are substituted for “imprisoned” in the first
sentence and “secure treatment facility” for “prison” in the
second sentence, the quoted passage applies equally to the
present case, as held in Hendrickson v. Nelson, No. 05-C-
1305, 2006 WL 2334838 (E.D. Wis. Aug. 10, 2006). And years
earlier the First Circuit had held that persons civilly
committed because they were sexually violent were not
covered by the FLSA, noting that “the minimum wage
is not needed to protect the appellants’ well-being and
standard of living . . . . SDPs [sexually dangerous persons],
like the more common run of prisoners, are cared for (and
their standard of living is determined, within constitu-
tional limits) by the state . . . . [And] the payment of sub-
minimum wages to SDPs presents no threat of unfair
competition to other employers, who must pay the mini-
mum wage to their employees, because the Treatment
Center does not operate in the marketplace and has no
business competitors.” Miller v. Dukakis, 961 F.2d 7, 9 (1st
Cir. 1992) (per curiam). We agree and affirm.



                            9-12-08